Citation Nr: 1132054	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected residuals of left knee injury with prepatellar bursitis. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2010, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The Board observes that the Veteran's mental health treatment records identify multiple diagnoses with regard to his psychiatric symptoms.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Board has broadened the claim for service connection to include any acquired psychiatric disorder which may be diagnosed and related to his military service.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Upon review of the record, the Board determines that a remand is necessary to allow for further development of the claims.  Specifically, the Board finds that additional VA examinations should be performed, as well as outstanding VA treatment records obtained, and corrective VCAA notice sent. 

With respect to the service-connected left knee disability, the Board notes that at his hearing, the Veteran testified that his symptoms had become worse since his last VA examination in March 2009.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a remand is necessary so that the Veteran may be scheduled for a VA examination to assess the current nature and severity of his service-connected residuals of left knee injury.

As for the acquired psychiatric disorder the Board determines that another VA examination is necessary to assess the existence and etiology of the disorder.  In this regard, the Board observes that the Veteran has raised a claim for service connection as secondary to his service-connected left knee disability.  Additionally, a January 2009 letter from Dr. IK documents the Veteran's history of depression while in service and his reports that the symptoms began after his in-service left knee injury.  Thus, the Board finds that a psychiatric opinion as to whether the Veteran's claimed depression was caused or aggravated by his service-connected left knee disability is necessary.

Additionally, the Board concludes that another opinion on direct service connection is necessary.  The Board observes that the March 2009 VA psychiatric examiner stated that the cause of the Veteran's current depression is unclear and that it is less likely related to his in-service depression, in part because the Veteran had denied depression to that examiner at a November 2007 VA examination.  However, the Veteran's in-service depression was documented at discharge in August 2007, just a few months prior to that examination and at the March 2009 VA examination, the Veteran stated that he was "still" depressed and had been since coming back from the Army.  Therefore, the Board determines that another VA psychiatric examination is necessary to assess the etiology of the Veteran's depression in light of his statements with regard to continuity of symptomatology.
  
Further, as the appeal is being remanded and the record shows that the Veteran receives regular treatment at the VA facility in North Little Rock, the Board finds that any outstanding VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  The most recent VA treatment record in the claims file is dated in September 2009.

Finally, as there is a question of secondary service connection with regard to the Veteran's claimed acquired psychiatric disorder, the Board finds that the Veteran should be notified of the evidentiary requirements of a secondary service connection claim, to include notice in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that the Veteran's claimed acquired psychiatric disorder was incurred or aggravated beyond its normal progression as a result of his service-connected left knee disability, in accordance with Allen. 

2. Obtain all VA treatment records for the Veteran from the North Little Rock VA facility dated from September 2009 onward.  All requests and responses, positive and negative, should be associated with the claims file. 
3. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected left knee disability.  All necessary tests should be conducted, including range of motion measurements using a goniometer and testing of ligament stability and menisci.  All results should be documented in the examination report.

4. Schedule the Veteran for a VA psychiatric examination to assess the existence and etiology of his acquired psychiatric disorder(s).  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all appropriate diagnoses for the Veteran's psychiatric symptoms. 

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any acquired psychiatric disorder exhibited by the Veteran currently is causally or etiologically related to his military service, including his documented in-service depression.

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any acquired psychiatric disorder exhibited by the Veteran currently was caused or chronically worsened by his service-connected left knee disability? 
            
A rationale for any opinion advanced should be provided, including a discussion of the Veteran's claims of continuous symptomatology since service.  The examiner should also state what sources were consulted in forming the opinion.  

5. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the August 2009 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


